Exhibit 10.2

AGREEMENT




THIS EXTENSION AGREEMENT is made effective July 18, 2011 by, between and among
Bion Environmental Technologies, Inc. (‘Bion’) (collectively Bion, together with
the other subsidiaries of Bion, are sometimes referred to as the ‘Bion
Companies’) and Mark A. Smith (‘MAS’).

WHEREAS MAS has provided the services to the Bion Companies continually since
2003 (and for most periods since 1992) and most recently pursuant to the
agreement of July 27, 2010 (collectively, ‘Existing Agreement’);

AND WHEREAS Bion wishes to have MAS continue to provide services to the Bion
Companies) and MAS is willing to continue to provide such services upon the
terms and conditions set forth in this Agreement:

NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, the Bion Companies and MAS do hereby agree as set forth
below upon the terms and conditions set forth in the following paragraphs:

1)

Pursuant to the terms of the existing Agreement and this Agreement, MAS shall
continue to hold the positions of Director, Executive Chairman, President and
General Counsel of Bion and each of its subsidiaries through a date no later
than December 31, 2012, with the proviso that Bion will seek to hire personnel
to replace MAS on or before February 1, 2012 with MAS becoming a consultant to
the Bion Companies following a transition period after such hiring(s).

2)

Bion shall compensate MAS as follows:

a)

Monthly compensation of $20,000 per month commencing January 2012 shall be paid
to MAS in cash;

b)

MAS shall be issued 90,000 Bion common shares pursuant to Bion’s 2006
Consolidated Incentive Plan (‘Plan’) which shares shall be issuable in tranches
of 45,000 on each of January 15, 2013 & 2014; and

c)

Bion hereby grants to MAS, pursuant to the Plan, options exercisable to purchase
200,000  shares of Bion’s restricted common stock at a price of $3.00 per share
until December 31, 2019 per share (‘Options’).  The Options shall be immediately
vested.

3)

Bion acknowledges and reaffirms its long-standing agreement that, at the request
of MAS, Bion will file with the SEC and process to effectiveness, at Bion’s sole
cost, a registration statement covering the Warrant and all warrants previously
issued to MAS (most now held by MAS’ donees) (collectively ‘Warrants’) and the
common stock underlying the exercise of the Warrants (plus any other securities
which Bion elects to register), which registration statement shall be filed
within 30 days after the next periodic SEC filing made by Bion after MAS’
request and which registration statement shall be kept effective by Bion for a
period of time not less than 12 months.  







4)

MAS’ full-time services to the Bion Companies shall be structured so that MAS
will be available to the Bion Companies not less than 20 days per month but will
not be available to the Bion Companies (in person or by phone or electronically)
for one week each month; and

MAS shall be entitled to not less than one month of paid annual vacation for
each of the 2011 & 2012 calendar years.6)

5)

Miscellaneous:

a)

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns and any person
acquiring, whether by Merger, consolidation, liquidation, purchase of assets or
otherwise, all or substantially all of a party’s equity or assets and business.

b)

It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings connected herewith
be construed in accordance with and pursuant to the laws of the State of
Colorado and that in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with, or by reason of this Agreement,
the laws of the State of Colorado shall be applicable and shall govern to the
exclusion of the law of any other  forum, without regard to the jurisdiction in
which any action or special proceeding may be instituted.

c)

Any claim or controversy, which arises out of or relates to this Agreement, or
breach of it, shall be settled by arbitration.

d)

Should any party hereto waive breach of any provision of this Agreement, that
waiver shall not operate or be construed as a waiver of any further breach of
this Agreement.

e)

In the event that any one or more of the provisions of this Agreement or any
portions there under is determined to be invalid, illegal, or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

f)

This Agreement shall constitute the entire agreement between the parties hereto
oral modifications of the Agreement shall have no effect.  This Agreement may be
altered only by a written agreement signed by the party against whom enforcement
of any waiver, change, modification, extension or discharge is sought.

Bion Environmental Technologies, Inc.







By: /s/ Mark A. Smith

      Mark A. Smith, individually









